DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10-0807621).
Regarding claim 1, Kim et al. disclose a metering tube assembly (60; fig. 1a) for regulating flow of a fluid (purifier 60 regulates the flow of fluid through a flow path for filtering), the metering tube assembly (60) comprising: a fluid inlet (22); a fluid outlet (12); a plurality of stacked metering plates (30) located between the fluid inlet (22) and the fluid outlet (12), each of the plurality of stacked metering plates (30) defining a fluid passageway (32; fig. 2a) in fluid communication with the fluid inlet (22) and fluid outlet (12), and having a length greater than a thickness of the metering plate (a length of flow path groove 32 is greater than a thickness of plate 30; fig. 2a), wherein the stacked metering plates (30) are arranged such that a fluid flowing through the metering plates (30) flows sequentially through the fluid passageways (32) of the metering plates (fluid flows through each flow path groove 32 each plate 30 sequentially; KIPO Machine Translation, p. 6, ¶ 5); an inlet plate (20) including a main body and an integral inlet port (22) extending in a first axial direction from the main body, the inlet port (22) defining the fluid inlet (cover 20 includes a plate-shaped main body and inlet pipe 22 extending in a first axial direction from the main body; fig. 4); and an outlet plate (10) including a main body and an integral outlet port (12) extending in a second axial direction, opposite the first axial direction, from the main body, the outlet port (12) defining the fluid outlet (case 10 includes a plate-shaped main body and outlet pipe 22 extending in a first axial direction from the main body, the second axial direction being opposite the first axial direction; fig. 4); wherein the plurality of stacked metering plates (30), the inlet plate (20), and the outlet plate (10) are stacked together to form an assembly with an outer perimeter defined by the plurality of metering plates (30), the inlet plate (20), and the outlet plate (mica plates 30, cover 20, and case 10 are stacked together to form an assembly with an outer perimeter defined by mica plates 30, cover 20, and case 10; fig. 4); wherein the plurality of stacked metering plates (30), the inlet plate (20), and the outlet plate (10) include a plurality of coaxially aligned apertures (36) through which fasteners (40) extend to rigidly secure the plurality of metering plates (30), inlet plate (20), and outlet plate (10) together (mica plates 30, cover 20, and case 10 include a plurality of holes 36 through which bolts 40 extend to rigidly secure mica plates 30, cover 20, and case 10 together; p. 7, ¶ 5 and fig. 4a).
Regarding claims 2-5, Kim et al. disclose wherein the fluid passageway (32) of each metering plate (30) is formed as an open channel in the metering plate (groove 32 is formed as an open channel in plate 30; fig. 2c); wherein each metering plate (30) defines a first side (upper side; fig. 3c) and a second side (lower side; fig. 2c), and wherein a first segment (32) of the fluid passageway (32) is defined on the first side (a first segment of fluid flow path 32 is defined by groove 32; fig. 2c) and a second segment (flat lower surface of plate 30; fig. 2c) is defined on the second side (a second segment of fluid flow path 32 is defined by the flat second side of plate 30; fig. 2c); wherein the fluid passageway (32) includes a third segment (34) extending through a thickness of the metering plate (30) to join the first and second segments of the fluid passageway (channel 34 extends through a thickness of plate 30 to join groove 32 on one side with the flat surface on the second side of plate 30; fig. 2c and p. 6, ¶ 5); wherein at least a portion of the fluid passageway length is non-linear (groove 32 is non-linear; fig. 2a).
Regarding claims 7-10, Kim et al. disclose further comprising a plurality of gaskets (42) between the plurality of stacked metering plates (packings 42 are disposed in each of sealing grooves 38 between plates 30; p. 7, ¶ 2); wherein each of the plurality of gaskets (42) defines a central aperture placing the fluid passageways (32) of adjacent metering plates (30) in fluid communication with each other (packing 42 has a central aperture which places fluid flow grooves 32 of adjacent plates 30 in fluid communication with each other; fig. 2a); wherein each of the plurality of metering plates (30) is identical to the others of the plurality of metering plates (plates 30 are identical; fig. 4a); wherein the plurality of metering plates (30) includes at least three metering plates (the assembly includes at least three plates 30; fig. 4a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-0807621) in view of Mittendorf et al. (US 2,021,079).
Regarding claims 6 and 11-13, Kim et al. disclose the invention as set forth above.
Kim et al. are silent on the fluid passageway being formed in a spiral shape.
Mittendorf et al. teach a metering tube assembly (restricted flow device) for regulating flow of a fluid, the metering tube assembly (fig. 1) comprising a fluid passageway (16-18) wherein at least a portion of the fluid passageway (16-18) forms a spiral shape (groove 16 forms a spiral shape; fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kim et al. with the spiral-shaped fluid passageway of Mittendorf et al. to provide a continuous elongated passageway for fluid between two points (Mittendorf et al., p. 2, left column, ll. 30-35).
Kim et al. are also silent on the spiral grooves being formed on both sides of each plate.
Mittendorf et al. teaches the plates (11) are grooved on both sides (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kim et al. to have grooves on both sides of each plate as taught by Mittendorf et al. to provide a greater length of passageway in a given space (Mittendorf et al., p. 2, left column, ll. 45-49). When modifying the plates of Kim et al. to have spiral grooves on each side as taught in Mittendorf et al., the fluid passageway (16-18) of Mittendorf et al. would extend between a first end (depression 17 at a first side of disc 11) and a second end (depression 17 at a second side of disc 11), wherein the first and second ends are coaxially aligned about a longitudinal axis of the metering plate (depressions 17 on each side of a disc 11 are coaxially aligned about a longitudinal axis of disc 11; fig. 4), the longitudinal axis of the metering plate (11) would extend through a center of the metering plate (a longitudinal axis of disc 11 extends through a center; fig. 2), and the fluid inlet (10) and the fluid outlet (14) would be coaxially aligned about the longitudinal axis (central perforations 10 and 14 are coaxially aligned about the longitudinal axis through a center of discs 11; fig. 1). 

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852